Citation Nr: 0002366	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with traumatic arthritis of the lumbar 
spine from September 19, 1990.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with traumatic arthritis of the lumbar 
spine from August 2, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 10 percent evaluation for 
the service-connected low back disorder, effective September 
19, 1990.  In an October 1999 rating decision, the RO 
assigned a 20 percent disability evaluation to the service-
connected low back disorder, effective August 2, 1999.  
Therefore, the issue has been framed as that listed on the 
front page of this decision.  As the 20 percent evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

In May 1999, the Board remanded this case in order to obtain 
a VA orthopedic examination of the veteran's spine.  The 
Board requested that the examiner provide a detailed 
description of the pain, weakness, fatigability, and 
functional loss, if any, related to the disability of the 
lumbar spine, and an opinion concerning how the low back 
disability affected the veteran's work, if any, and her daily 
activities and functions.  See DeLuca v. Brown, 6 Vet. 
App. 321 (1993); 38 C.F.R. §§ 4.40, 4.;45 (1999).  While the 
VA examiner in August 1999 made a finding of lumbosacral 
strain, he failed to provide the necessary information as 
requested in the Board's remand request.  Moreover, there is 
no indication that the VA examiner reviewed the veteran's 
claims file.  As the VA medical examination did not fully 
comply with the May 1999 Board remand it is inadequate for 
adjudicative purposes and additional development is 
necessary.  Stegall v. West, 11 Vet. App 268 (1998).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should arrange for a VA 
orthopedic examination of the veteran to 
determine the current severity of the 
service-connected low back disorder.  All 
indicated studies should be performed.  
The examiner must review the veteran's 
claims file, and provide a detailed 
description of the pain, weakness, 
fatigability, and functional loss, if 
any, related to the low back disability.  
The examiner must offer an opinion 
concerning how the disability affects the 
veteran's work, if any, and her daily 
activities and function.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner 
for review prior to the examination.  All 
indicated studies should be performed.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of her failure to report for 
the examination in order that she may 
make an informed decision regarding her 
participation in said examination.

2.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issues listed on the 
front page of this decision. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and her representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  No 
action is required of the veteran until she is otherwise 
notified by the RO.





		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




